Citation Nr: 1726602	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO. 11-25 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right knee condition.

2.  Entitlement to service connection for renal disorder to include kidney stones and acute renal failure.

3.  Entitlement to service connection for disorder of the lower intestine/colon.

4.  Entitlement to service connection for a chronic headache disorder.  

5.  Entitlement to service connection for a seizure disorder.  

6.  Entitlement to an initial compensable evaluation for erectile dysfunction.


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 1979 to April 2003. 

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and September 2014 rating action of the RO in Roanoke, Virginia, which has current jurisdiction of the appeals.

The issues of service connection for a renal disorder, chronic headache disorder, lower intestine/colon disorder, and seizure disorder are remanded to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Degenerative changes of the right knee were found on X-ray during military service and again in November 2004. The Veteran's current right knee arthritis cannot be disassociated from his inservice symptomatology.

2.  The erectile dysfunction disability does not include evidence of penis deformity.


CONCLUSIONS OF LAW

1.  Arthritis of the right knee had its onset during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for a compensable disability evaluation for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria and analysis for service connection for a right knee disability

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In light of the fact that there are complaints of right knee pain (see February 1987 and March 1999 service clinical reports) as well as documented degenerative changes noted during service (see February 1987 service examination report) and current evidence of arthritis (see July 2011 VA clinical report), the Board finds that service connection is warranted for osteoarthritis with patellofemoral pain syndrome of the right knee. 

The Board is aware that a VA physician in July 2014 opined that the current right knee disability is unrelated to service.  However, this opinion appears to be based on an incomplete history.  In reporting the Veteran's medical history, this physician did not refer to the February 1987 service clinical entry which noted bilateral degenerative joint disease (DJD).  This examiner only mentioned the Veteran's March 1999 report that referred to complaints of bilateral knee pain. 

Given the documented treatment and X-ray findings in service and the Veteran's complaints of ongoing right knee problems since service, the Board finds the evidence to be in relative equipoise in showing that the currently demonstrated right knee disability is as likely as not due to a disease process manifested by degenerative changes that began during his period of active service. 

Accordingly, in resolving all reasonable doubt in the Veteran's favor, service connection for right knee arthritis with patellofemoral syndrome (PFS) is warranted. 


Criteria and analysis for entitlement to a compensable evaluation for erectile dysfunction.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims (Court) has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).

In the September 2014 rating action, the RO granted service connection for erectile dysfunction.  A noncompensable evaluation was assigned effective in May 2012.   

The Veteran's disability from erectile dysfunction has been rated by the RO utilizing Diagnostic Code 7522.  That diagnostic code provides a 20 percent rating for deformity of the penis with loss of erectile power.  In every instance where the minimum schedular evaluation requires residuals and the schedule does not provide a no-percent evaluation, a no-percent evaluation will be assigned when the required residuals are not shown.  38 C.F.R. § 4.31.  The Board notes that the Veteran has been awarded special monthly compensation for loss of use of a creative organ.  This is not an issue before the Board. 

In this case, a compensable evaluation is not available for erectile dysfunction under Diagnostic Code 7522.  Although the code allows for a 20 percent evaluation for loss of erectile power, the loss must be accompanied by deformity of the penis.  A review of the VA examination report that was conducted in December 2016 shows that this situation does not exist in the Veteran's case.  The Veteran has not contended nor has the evidence revealed that the Veteran's penis is deformed.  The disability picture from erectile dysfunction does not more closely approximate the criteria for the next higher schedular rating under Diagnostic Code 7522.  Under these circumstances, a compensable evaluation under Diagnostic Code 7522 is not warranted.


ORDER

Service connection for right knee osteoarthritis with patellofemoral syndrome is granted.

Entitlement to a compensable evaluation for erectile dysfunction is denied.


REMAND

The Veteran maintains that he has a renal disorder, chronic headache disorder, lower intestine/colon disorder, and seizure disorder based on his military service.  There are no medical opinions of record that consider whether any of the Veteran's claimed disabilities are due to his military service.  Thus, such opinions should be obtained in conjunction with the VA examinations and opinions directed in this remand.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any renal condition to include the September 2009 VA diagnosis of acute kidney failure with renal stones. The examiner must review the e-file and must note that review in the report. Any indicated testing should be conducted. 

With regard to any diagnosed renal disorder to include kidney stones, the examiner should determine if it is at least as likely as not (50 percent or better probability) that the disability is related to military service?

The examiner should specifically address the Veteran's lay statements regarding the history and chronicity of symptomatology related to any diagnosis of a renal disorder. 

The rationale for all opinions expressed must be provided.

2. Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any disorder of the lower intestine/colon. The examiner must review the e-file and must note that review in the report. Any indicated testing should be conducted. 

With regard to any diagnosed disorder of the lower intestine/colon, the examiner should determine if it is at least as likely as not (50 percent or better probability) that the disability is related to military service, to include whether incurred or aggravated by service-connected gastroesophageal reflux disease (GERD)?

The examiner should specifically address the Veteran's lay statements regarding the history and chronicity of symptomatology related to any diagnosis of a disorder of the lower intestine/colon. 

The rationale for all opinions expressed must be provided.

3. Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of any chronic headache and/or seizure disorder. The examiner must review the e-file and must note that review in the report. Any indicated testing should be conducted. 

Based upon the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran has a current diagnosis of either a chronic headache and/or seizure disorder that was caused or aggravated by his military service.  

The examiner should comment on the Veteran's descriptions of in-service injury and symptoms since service. This includes the inservice clinical reports noting the Veteran's complaints of dizziness in June 1982 and the March 1996 report of headaches. The examiner should specifically address the Veteran's lay statements regarding the history and chronicity of symptomatology related to any diagnosis of a chronic headache and/or seizure disorder.  This includes the January 2008 syncopal episode noted in VA outpatient records.

4. Confirm that all examination reports and opinion comport with this remand and undertake any other development determined to be warranted. 

5. Then, readjudicate the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


